EXHIBIT 10.85

 

AMENDMENT NO. 5

TO

FINANCING AGREEMENT

 

This AMENDMENT NO. 5 TO FINANCING AGREEMENT (this “Amendment”), made as of
June 30, 2002, between U.S. BANK NATIONAL ASSOCIATION (formerly known as Firstar
Bank, National Association), a national banking association (“Bank”) and
VARI-LITE, INC., a Delaware corporation (“Borrower”),

 

WITNESSETH:

 

WHEREAS, Borrower and Bank have entered into that certain Financing Agreement,
dated as of December 29, 2000, as amended by that certain Amendment No. 1 to
Financing Agreement, dated as of March 30, 2001, Amendment No. 2 to Financing
Agreement, dated as of June 30, 2001, Amendment No. 3 to Financing Agreement,
dated as of December 31, 2001, and Amendment No. 4 to Financing Agreement, dated
as of March 31, 2002 (as so amended, the “Financing Agreement”), pursuant to
which Bank has made certain loans and financial accommodations available to
Borrower; and

 

WHEREAS, Borrower and Bank desire to further amend the Financing Agreement as
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Bank and Borrower agree as follows:

 


1.  DEFINED TERMS.

 

Each defined term used herein and not otherwise defined herein has the meaning
ascribed to such term in the Financing Agreement.

 


2.  AMENDMENT TO FINANCING AGREEMENT.

 

The Financing Agreement is amended, effective as of the date of this Agreement,
as follows:

 

2.1           Amendment to Section 1.  Section 1 of the Financing Agreement
shall be amended by deleting the definitions of “Applicable LIBOR Rate Margin”
and “Applicable Prime Rate Margin” in their entirety and by substituting the
following new definitions in lieu thereof:

 

“Applicable LIBOR Rate Margin” means (i) from August 1 through and excluding
November 15, 2002, a rate equal to (A) 3.50% per annum with respect to Revolving
Loans, and (B) 3.50% per annum with respect to the Term Loan A and the CapEx
Term Loans (collectively, the “Term Loans”), and (ii) thereafter, so long as no
Event of Default shall have occurred and be continuing, a per annum rate which
shall adjust as of each Applicable Margin Adjustment Date based on the Leverage
Ratio for the most recent four (4) fiscal quarters preceding such Applicable
Margin Adjustment Date, as determined by the Bank from the

 

--------------------------------------------------------------------------------


 

quarterly reports and annual reports required by Section 8.7 and Section 8.8,
respectively, in accordance with the following table:

 

Leverage Ratio

 

Applicable LIBOR

Rate Margin for

Revolving Loans

 

Applicable LIBOR

Rate Margin for

Term Loans

 

Greater than or equal to 2.5 to 1

 

3.50%

 

3.50%

 

Greater than or equal to 2.0 to 1 but less than 2.5 to 1

 

3.25%

 

3.25%

 

Less than or equal to 2.0 to 1

 

3.00%

 

3.00%

 

 

“Applicable Prime Rate Margin” means (i)  from August 1 through and excluding
November 15, 2002, a rate equal to (A) 1.75% per annum with respect to Revolving
Loans, and (B) 1.75% per annum with respect to the Term Loans and
(ii) thereafter, so long as no Event of Default shall have occurred and be
continuing, a per annum rate which shall adjust as of each Applicable Margin
Adjustment Date based on the Leverage Ratio for the most recent four (4) fiscal
quarters preceding such Applicable Margin Adjustment Date, as determined by the
Bank from the quarterly reports and annual reports required by Section 8.7 and
Section 8.8, respectively, in accordance with the following table:

 

Leverage Ratio

 

Applicable Prime

Rate Margin for

Revolving Loans

 

Applicable Prime

Rate Margin for

Term Loans

 

Greater than or equal to 2.5 to 1

 

1.75%

 

1.75%

 

Greater than or equal to 2.0 to 1 but less than to 2.5 to 1

 

1.50%

 

1.50%

 

Less than or equal to 2.0 to 1

 

1.25%

 

1.25%

 

 

2.2           Amendment to Section 8.3(b).  Section 8.3(b) of the Financing
Agreement shall be amended by deleting Section 8.3(b) in its entirety and by
substituting the following new Section 8.3(b) in lieu thereof:

 

(b)         Borrower shall deliver to Bank a borrowing base certificate in the
form of Exhibit H attached hereto and incorporated herein by reference (a
“Borrowing Base Certificate”), (i) for the period beginning on the first day of
each month and ending on the fifteenth day of such month, no later than thirty
(30) days after the beginning of each such month, and (ii) for the period
beginning on the first day of each month and ending on the last day of such
month, no later than

 

J-2

--------------------------------------------------------------------------------


 

fifteen (15) days after the end of each such month.  The Borrowing Base
Certificate delivered with respect to the monthly period shall be reconciled to
the financial statements required to be delivered pursuant to Section 8.5
hereof, and, together with such Borrowing Base Certificate, Borrower shall
deliver to Bank monthly reports of Borrower’s sales, leases, credits to sales,
credits to leases, or credit memoranda applicable to sales, leases, collections
and non-cash charges (from whatever source, including, without limitation, sales
and noncash journals or other credits to Receivables).

 

2.3           Amendment to Section 12(b).  Section 12(b) of the Financing
Agreement shall be amended by deleting Section 12(b) in its entirety and by
substituting the following new Section 12(b) in lieu thereof:

 

(b)Borrower or International shall commit any breach of this Agreement under
Section 8, Section 10.1, Section 10.11 through Section 10.33, or Section 10.35
through Section 10.37 hereof;

 

2.4           Amendment to Section 10.  Section 10 of the Financing Agreement
shall be amended by adding the following new Section 10.38 thereto:

 

10.38       Asset Appraisal.

 

Borrower will, no later than October 30, 2002, deliver an appraisal of
Borrower’s Rental Inventory, which appraisal shall be in form and substance
satisfactory to Bank, in its sole discretion.

 

2.5           Amendment to Exhibit J. Exhibit J to the Financing Agreement is
amended in its entirety to read as set forth on Exhibit J attached hereto and by
reference made a part hereof.

 


3.  REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants to Bank as follows:

 

3.1           The Amendment.  This Amendment has been duly and validly executed
by an authorized executive officer of Borrower and constitutes the legal, valid
and binding obligation of Borrower enforceable against Borrower in accordance
with its terms.

 

3.2           Financing Agreement.  The Financing Agreement as amended by this
Amendment remains in full force and effect and remains the valid and binding
obligation of Borrower enforceable against Borrower in accordance with its
terms.  Borrower hereby ratifies and confirms the Financing Agreement as amended
by this Amendment.

 

3.3           Nonwaiver.  Neither the execution, delivery, performance or
effectiveness of this Amendment shall operate nor be deemed to be nor construed
as a waiver (i) of any right, power or remedy of Bank under the Financing
Agreement, nor (ii) of any term, provision, representation, warranty or covenant
contained in the Financing Agreement or any other documentation executed in
connection therewith.  Further, none of the provisions of this

 

J-3

--------------------------------------------------------------------------------


 

Amendment shall constitute, or be deemed to be or construed as, a waiver of any
Event of Default under the Financing Agreement as amended by this Amendment.

 

3.4           Reference to and Effect on the Financing Agreement.  Upon the
effectiveness of this Amendment, each reference in the Financing Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import shall
mean and be a reference to the Financing Agreement as amended hereby, and each
reference to the Financing Agreement in any other document, instrument or
agreement executed and/or delivered in connection with the Financing Agreement
shall mean and be a reference to the Financing Agreement as amended hereby.

 

3.5           Claims and Defenses.  As of the date of this Amendment, Borrower
has no defenses, claims, counterclaims or setoffs with respect to the Financing
Agreement or its Obligations thereunder or with respect to any actions of the
Bank or any of its officers, directors, shareholders, employees, agents or
attorneys, and Borrower irrevocably and absolutely waives any such defenses,
claims, counterclaims and setoffs and releases the Bank and each of its
officers, directors, shareholders, employees, agents and attorneys from the
same.

 


4.  CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AMENDMENT NO. 5.

 

In addition to all of the other conditions and agreements set forth herein, the
effectiveness of this Amendment is subject to the each of the following
conditions precedent:

 

4.1           Amendment No. 5 to Financing Agreement.  Bank shall have received
an original counterpart of this Amendment No. 5 to Financing Agreement, executed
and delivered by a duly authorized officer of Borrower.

 

4.2           Acknowledgment of Guarantor.  Bank shall have received an original
of the attached Acknowledgment of Vari-Lite International, Inc., a Delaware
corporation, executed and delivered by a duly authorized officer of Vari-Lite
International, Inc..

 

4.3           No Material Adverse Change.  There shall have occurred no material
and adverse change in the Borrower’s assets, liabilities or financial condition
since the date of the last Financials delivered by Borrower to Bank nor shall
there have been any material damage to or loss of any of Borrower’s assets or
properties since such date.

 

4.4           Amendment Fee.  Borrower shall have paid Bank an amendment fee in
an amount of Twenty-Five Thousand Dollars ($25,000.00).

 


5.  MISCELLANEOUS.

 

5.1           Governing Law.  This Amendment has been delivered and accepted at
and shall be deemed to have been made at Cleveland, Ohio.  This Amendment shall
be interpreted and the rights and liabilities of the parties hereto determined
in accordance with the laws of the State of Ohio, without regard to principles
of conflict of law, and all other laws of mandatory application.

 

J-4

--------------------------------------------------------------------------------


 

5.2           Severability.  Each provision of this Amendment shall be
interpreted in such manner as to be valid under applicable law, but if any
provision hereof shall be invalid under applicable law, such provision shall be
ineffective to the extent of such invalidity, without invalidating the remainder
of such provision or the remaining provisions hereof.

 

5.3           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which, when taken together, shall constitute but one and
the same agreement.

 

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

J-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Amendment No. 5 to Financing
Agreement to be duly executed and delivered by its duly authorized officer as of
the date first above written.

 

Signed and acknowledged

VARI-LITE, INC.

in the presence of:

 

 

 

 

 

By:

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

Name:

 

 

 

 

 

 

J-6

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss:

COUNTY OF

)

 

 

 

The foregoing instrument was acknowledged before me this        day of August,
2002, by                               , the
                                        of Vari-Lite, Inc., a Delaware
corporation, on behalf of the corporation.

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

Accepted at Cleveland, Ohio,

Effective as of June 30, 2002.

 

U.S. BANK NATIONAL ASSOCIATION

 

By:

 

Its:

 

 

J-7

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF GUARANTOR

 

 

The undersigned, Vari-Lite International, Inc., a Delaware corporation, having
guaranteed all of the obligations of Vari-Lite, Inc. to U.S. Bank National
Association (formerly known as Firstar Bank, National Association) (“Bank”),
hereby acknowledges and agrees, effective as of June 30, 2002, to the terms of
the foregoing Amendment No. 5 to Financing Agreement.  The undersigned
represents and warrants to Bank that the Guaranty executed and delivered by the
undersigned to Bank, dated as of December 29, 2000, remains the valid and
binding obligation of the undersigned, enforceable against it in accordance with
its terms.

 

 

VARI-LITE INTERNATIONAL, INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

STATE OF

)

 

) ss:

COUNTY OF

)

 

The foregoing instrument was acknowledged before me this        day of August,
2002, by                                     , the                      of
VARI-LITE INTERNATIONAL, INC., a Delaware corporation, on behalf of the company.

 

 

 

 

 

 

 

Notary Public

 

J-8

--------------------------------------------------------------------------------


 

Exhibit J

Financial Covenants

 

Financial Covenants.  Borrower agrees that it shall:

 

(A)                              Net Capital Expenditures.  Not make nor permit
International to make Net Capital Expenditures in an aggregate amount exceeding
$6,000,000 for any fiscal year.

 

(B)                                Earnings Before Interest, Taxes, Depreciation
and Amortization.  Not permit International’s Earnings Before Interest, Taxes,
Depreciation and Amortization (“EBITDA”) to be less than the following amounts
for the following periods:

 

EBIDTA

 

Period

 

$2,931,000

 

 

10/01/00 - 12/31/00

 

$6,234,000

 

 

10/01/00 - 03/31/01

 

$7,461,000

 

 

10/01/00 - 06/30/01

 

$9,491,000

 

 

10/01/00 - 09/30/01

 

$7,650,000

 

 

01/01/01 - 12/31/01

 

$6,940,000

 

 

04/01/01 - 03/31/02

 

$7,247,000

 

 

07/01/01 - 06/30/02

 

$8,500,000

 

 

10/01/01 - 09/30/02

 

$16,314,000

 

 

01/01/02 - 12/31/02

 

$16,882,000

 

 

04/01/02 - 03/31/03

 

$17,385,000

 

 

07/01/02 - 06/30/03

 

$18,123,000

 

 

10/01/02 - 09/30/03

 

 

 

 

 

 

$1,110,000

 

 

07/01/02 - 07/31/02

 

$2,295,000

 

 

07/01/02 - 08/31/02

 

$3,555,000

 

 

07/01/02 - 09/30/02

 

 

(C)                                Net Worth.  Not permit International’s Net
Worth to be less than the following amounts as of the following dates:

 

Net Worth

 

Date

 

$45,000,000

 

12/31/00

 

$45,000,000

 

03/31/01

 

$45,000,000

 

06/30/01

 

$44,600,000

 

09/30/01

 

$44,000,000

 

12/31/01

 

$43,041,000

 

03/31/02

 

$37,200,000

 

06/30/02

 

$37,200,000

 

09/30/02

 

$47,750,000

 

12/31/02

 

$47,750,000

 

03/31/03

 

$47,750,000

 

06/30/03

 

$47,750,000

 

09/30/03

 

 

--------------------------------------------------------------------------------


 

(D)                               Maximum Debt.  Not permit International’s
Total Funded Indebtedness to exceed the following amounts at any time during the
following periods:

 

Total Funded Indebtedness

 

Period

 

$29,000,000

 

01/01/01 - 06/30/01

 

$27,000,000

 

07/01/01 - 09/30/01

 

$25,000,000

 

10/01/01 - 12/31/01

 

$25,000,000

 

01/01/02 - 03/31/02

 

$25,000,000

 

04/01/02 - 06/30/02

 

$25,000,000

 

07/01/02 - 09/30/02

 

$25,000,000

 

10/01/02 - 12/31/02

 

$27,000,000

 

01/01/03 - 03/31/03

 

$27,000,000

 

04/01/03 - 06/30/03

 

$27,000,000

 

07/01/03 - 09/30/03

 

$27,000,000

 

at any time thereafter

 

 

(E)                                 Leverage Ratio.  Not permit International’s
Leverage Ratio to exceed the following ratios as of the following dates:

 

Leverage Ratio

 

Date

 

4.65 to 1

 

03/31/01

 

3.23 to 1

 

06/30/01

 

2.56 to 1

 

09/30/01

 

2.90 to 1

 

12/31/01

 

3.05 to 1

 

03/31/02

 

3.21 to 1

 

06/30/02

 

2.76 to 1

 

09/30/02

 

1.80 to 1

 

12/31/02

 

1.75 to 1

 

03/31/03

 

1.65 to 1

 

06/30/03

 

1.65 to 1

 

09/30/03

 

 

--------------------------------------------------------------------------------


 

(F)                                 Total Debt Service Ratio.  Not permit
International’s Total Debt Service Ratio to be less than the following ratios as
of the following dates:

 

Total Debt Service Ratio

 

Date

 

0.61 to 1

 

09/30/01

 

0.60 to 1

 

12/31/01

 

0.53 to 1

 

03/31/02

 

0.77 to 1

 

06/30/02

 

0.81 to 1

 

09/30/02

 

1.20 to 1

 

12/31/02

 

1.20 to 1

 

03/31/03

 

1.20 to 1

 

06/30/03

 

1.20 to 1

 

09/30/03

 

 

II.                                     Definitions

 

(A)                              The term “Net Capital Expenditures” for
purposes of this Exhibit J shall mean the sum of  (a) International’s
consolidated capital expenditures (including, but not by way of limitation,
expenditures for fixed assets or leases capitalized or required to be
capitalized on International’s consolidated books by purchase, lease-purchase
agreement, option or otherwise), minus  (b) the net book value of capital assets
previously sold and replaced by such capital expenditures.

 

(B)                                The term “Earnings Before Interest, Taxes,
Depreciation, and Amortization” or “EBITDA” for purposes of this Exhibit J shall
mean International’s consolidated earnings from operations before income taxes
and interest income or expense plus depreciation, plus amortization of all
non-cash charges, all as determined in accordance with generally accepted
accounting principles, and shall not include any gains or losses from the sale
of assets outside the normal course of business or any other extraordinary
accounting adjustments or non-recurring items of income or loss.

 

(C)                                The term “Net Worth” for purposes of this
Exhibit J shall mean the total of International’s consolidated shareholders
equity, as determined in accordance with generally accepted accounting
principles, consistently applied.

 

(D)                               The term “Total Funded Indebtedness” for
purposes of this Exhibit J shall have the meaning and be determined in
accordance with generally accepted accounting principles consistently applied by
International on a consolidated basis in accordance with past practices.

 

--------------------------------------------------------------------------------


 

(E)                                 The term “Leverage Ratio” for purposes of
this Exhibit J shall mean:

 

1.             As of 03/31/01,  the ratio of Total Funded Indebtedness as of
such date to EBITDA as measured from 10/01/00 to 03/31/01;

 

2.             As of 06/30/01, the ratio of Total Funded Indebtedness as of such
date to EBITDA as measured from 10/01/00 to 06/30/01;

 

3.             As of 09/30/01, the ratio of Total Funded Indebtedness as of such
date to EBITDA as measured from 10/01/00 to 09/30/01; and

 

4.             As of 12/31/01 and as of the last day of any fiscal quarter
thereafter, the ratio of Total Funded Indebtedness as of such date to EBITDA as
measured on a four quarter trailing basis.

 

(F)                                 The term “Unfunded Capital Expenditure
Payments” for purposes of this Exhibit J shall mean the amount of consolidated
capital expenditures of International which are not financed under the CapEx
Facility nor any other financing arrangement with any other person.

 

(G)                                The term “Total Debt Service Ratio” for
purposes of this Exhibit J shall mean:

 

1.             For the period commencing on the 07/01/01 and ending on 09/30/01,
the ratio of (a) EBITDA as measured from 01/01/01 to 09/30/01 to (b) the sum of 
(i) the total consolidated and regularly scheduled principal and interest
payments of Total Funded Indebtedness for the period 01/01/01 to 09/30/01, 
plus  (ii) Unfunded Capital Expenditure Payments for the period 01/01/01 to
09/30/01, minus (iii) the US $1,000,000 Japanese principal payment paid by
Vari-Lite Asia, Inc. in March, 2001;

 

                                                2.             For the period
commencing on the 10/01/01 and ending on 12/31/01, the ratio of (a) EBITDA as
measured on a four quarter trailing basis to (b) the sum of  (i) the total
consolidated and regularly scheduled principal and interest payments of Total
Funded Indebtedness for such four quarter trailing period,  plus (ii) Unfunded
Capital Expenditure Payments for such four quarter trailing period,  minus 
(iii) the US $1,000,000 Japanese principal payment paid by Vari-Lite Asia, Inc.
in March, 2001, plus (iv) the amount of taxes paid by International on a
consolidated basis during such four quarter trailing period, minus (v) the
amount of Japanese taxes paid by Vari-Lite Asia, Inc. in February, 2001; and

 

                                                3.             For all periods
after 12/31/01, the ratio of (a) EBITDA as measured on a four quarter trailing
basis to (b) the sum of  (i) the total consolidated and regularly scheduled
principal and interest payments of Total Funded Indebtedness for such four
quarter trailing period,  plus (ii) Unfunded Capital Expenditure Payments for
such four quarter trailing period, plus (iii) the amount of taxes paid by
International on a consolidated basis during such four quarter trailing period.

 

--------------------------------------------------------------------------------